COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00066-CR

Aaron Rene Glasspoole                     §   From the 78th District Court

                                          §   of Wichita County (53,017-B)

v.                                        §   July 28, 2016

                                          §   Opinion by Justice Walker

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Sue Walker__________________
                                          Justice Sue Walker